MEMORANDUM *
Andrea Green appeals from the dismissal of her complaint. The district court found that Green’s federal complaint was a forbidden de facto appeal from a state court judgment of the Nevada Justice Court, and that the district court therefore lacked subject matter jurisdiction over the complaint under the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148 (9th Cir.2003).
We take judicial notice of the fact that the Nevada District Court, Nevada’s appellate court in this instance, has reversed the decision of the Nevada Justice Court, the state court judgment from which the district court had held that Green had brought a forbidden de-facto appeal. Because therefore there is no longer an underlying state court judgment in Green’s case, Rooker-Feldman does not bar subject matter jurisdiction in the district court. See Noel, 341 F.3d at 1164. Our disposition does not address the merits of a possible dismissal of Green’s com*85plaint under the principles of abstention articulated in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
We VACATE the order of the district court and REMAND for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.